Citation Nr: 1213228	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  06-24 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of zero percent before July 10, 2007, and in excess of 10 percent from July 10, 2007, for patellofemoral pain syndrome of the right knee.

2.  Entitlement to an initial disability rating in excess of zero percent before July 10, 2007, and in excess of 10 percent from July 10, 2007, for patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1984 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This matter was previously before the Board in September 2010, at which time the issues of entitlement to initial compensable disability ratings prior to July 10, 2007, and in excess of 10 percent thereafter for the Veteran's right and left knee disabilities were denied.  The Veteran appealed the Board's denial of entitlement to increased disability ratings for her right knee and left knee disabilities to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, VA and the Veteran filed a Joint Motion for Partial Remand (JMR).  The JMR moved for the parties to vacate and remand the September 2010 Board decision with respect to the bilateral knee claims, as the parties determined that a remand was necessary for the Board to give appropriate consideration for any additional functional limitations caused by the Veteran's bilateral knee disabilities under 38 C.F.R. § 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In July 2011, the Court granted the JMR and the case was returned to the Board.  


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the preponderance of the evidence shows that the Veteran's right knee disability is manifested by pain, tenderness, stiffness, swelling, weakness, flare ups, and fatigability with increased use and activity; and loss of flexion no less than 70 degrees and loss of extension no more than 5 degrees.  

2.  Throughout the pendency of the appeal, the preponderance of the evidence shows that the Veteran's left knee disability is manifested by pain, tenderness, stiffness, swelling, weakness, flare ups, and fatigability with increased use and activity; and loss of flexion no less than 70 degrees and loss of extension no more than 5 degrees.  


CONCLUSIONS OF LAW

1.  Prior to July 10, 2007, the criteria for a 10 percent disability rating, but no higher, for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2011). 

2.  From July 10, 2007, to the present, the criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2011). 

3.  Prior to July 10, 2007, the criteria for a 10 percent disability rating, but no higher, for a left knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2011). 

4.  From July 10, 2007, to the present, the criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

By letters dated in March 2006 and December 2006, the Veteran was notified of the information and evidence necessary to substantiate her claims.  VA told the Veteran what information she needed to provide, and what information and evidence that VA would attempt to obtain.  VA satisfied the notice requirements under Dingess by the March 2006 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Moreover, as to the issues of higher initial disability ratings for the now service-connected right knee and left knee disabilities, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  She was provided appropriate VA medical examinations.  In addition, the VA examinations are adequate for evaluation purposes because the examiner either reviewed the claims file or was otherwise "informed of the relevant facts," including the history of the disability from information obtained from the Veteran, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria for Initial Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, with regards to the bilateral knee claims, the Board notes that the Veteran is appealing the initial assignment of disability ratings, and as such, the severity of the disabilities are to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. 4.2, 4.6.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218, F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

The Merits of the Claims

The Veteran essentially claims that her service-connected right knee and left knee disabilities are more severe than what is reflected by the currently assigned 10 percent disability ratings.  The Veteran's right knee and left knee patellofemoral syndrome disabilities have been rated under the hyphenated Diagnostic Code 5099-5014, indicating it is evaluated by analogy to osteomalacia under 38 C.F.R. § 4.71a, Diagnostic Code 5014.  Under this diagnostic code, knee disease will be rated on limitation of motion of the knee, as degenerative arthritis.

Degenerative arthritis is the subject of Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis must be established by X-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  

Diagnostic Code 5260 addresses limitation of motion with respect to flexion.  38 C.F.R. § 4.71a.  Flexion limited to 60 degrees warrants a noncompensable evaluation, while flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.

Diagnostic Code 5261, addresses limitation of motion with respect to extension.  38 C.F.R. § 4.71a.  Extension limited to 5 degrees warrants a noncompensable evaluation, while extension limited to 10 degrees warrants a 10 percent evaluation.  A 20 percent rating requires extension limited to 15 degrees, while a 30 percent rating requires extension limited to 20 degrees.  Extension limited to 30 degrees merits a 40 percent evaluation.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include:  Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5257 for other impairment of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

Under 38 C.F.R. § 4.71a. Diagnostic Code 5257, a 10 percent evaluation is assigned for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit evaluation under several Diagnostic Codes.  The critical element permitting the assignment of multiple ratings under several Diagnostic Codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Two examples are notable.  First, separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Second, a Veteran may receive separate ratings for arthritis and instability of the same knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

Prior to her discharge from service, the Veteran underwent a VA joints examination in April 2005 to assess the severity of her bilateral knee symptomatology.  She reported experiencing pain, weakness, stiffness, fatigue, and a lack of endurance in both knees.  Her symptoms reportedly occurred on a daily basis and were described as constant.  Precipitating factors included physical activity and inclement weather.  Alleviating factors included rest and medication.  The examiner noted that additional limitation or functional impairment during flare ups included difficulty navigating stairs, walking, running long distances, and standing for prolonged periods.  The Veteran reported that she wore a patellar tendon strap on her right knee during vigorous activity and that she used the aid of a cane secondary to a left hip condition.  On the physical examination, the Veteran ambulated with the use of a cane and was noted to favor the right lower extremity, while guarding the left.  The examination was negative for evidence of swelling, effusion, or ligament instability in either knee.  Tenderness to palpation occurred throughout the periphery of the patellae and patellar tendon areas.  The results of the bilateral knee range of motion testing were not reported in degrees; however, the Veteran reportedly demonstrated normal right knee range of motion.  The examiner stated that he was unable to obtain an accurate range of motion for the left knee due to the Veteran's exquisite left hip pain.  There was no change in the Veteran's range of motion during repetitive testing or when resistance was applied.  The examination was negative for ankylosis.  Following the examination, the Veteran was diagnosed with patellofemoral syndrome of the right and left knees.    

Post-separation private medical records reveal treatment for her service-connected bilateral knee disabilities.  A March 2006 private treatment record documents the Veteran's report of stiffness and pain in her knees; she reported increased pain with cold weather.  The Veteran denied any weakness, incoordination, or loss of range of motion, but reported increased pain and fatigability with prolonged walking or standing.  She also reported intermittent swelling of her knees.  The physical examination of the musculoskeletal system revealed normal range of motion.  An associated March 2006 private radiology examination revealed normal knees.  

The Veteran underwent a second VA joints examination in July 2007, at which time the claims file was reviewed by the examiner.  She described her knee pain as a 10 out of a scale of 10.  Additional symptoms included sporadic swelling in the left knee and stiffness with prolonged sitting or standing.  She reported using over the counter medications with no relief.  Flare ups occurred with prolonged sitting and stair climbing, which curtailed these activities and periodically changed the Veteran's posture.  The examiner noted the Veteran's use of bilateral patellar unloading braces and her use of a cane for ambulation.  The Veteran denied any episodes of dislocation or recurrent subluxation.  On the physical examination, the Veteran walked with an antalgic gait and with assistance.  There was no ankylosis of the joints.  The bilateral knees were tender and soft tissue swelling was observed on the left knee.  The Veteran demonstrated flexion to 115 degrees and extension to -5 degrees, with end range pain in both knees.  Pain was continued with repetitive use and there was no change in the range of motion.  Guarding of movement was observed, bilaterally.  Lachman and McMurray tests were negative.  The examination revealed bilateral patellar grinding.  The associated X-ray examinations were negative for any abnormalities of the knees.  

In December 2009, the Veteran's bilateral knee disabilities were further assessed during a VA joints examination.  The examiner noted his review of the claims file in the associated examination report.  The Veteran reported experiencing constant, moderate aching bilateral knee pain with intermittent weakness, stiffness, instability or giving way, and locking.  She also reported intermittent swelling and tenderness in cold weather.  Slight pain improvement occurred with the use of prescription pain medication.  Increased pain reportedly occurred with activity, cold weather, and prolonged waking, standing, or sitting.  She reported only being able to stand or walk for five minutes prior to the onset of a significant increase in her bilateral knee pain.  She complained of flare-ups with activity that could last one to two hours.  The Veteran stated that she had to limit the time she spent on her feet during periods of flare ups.  She wore bilateral knee braces and used a cane.  The physical examination of the knees was negative for objective evidence of edema, effusion, instability, tenderness, abnormal movement, guarding of movement, deformity, weakness, or malalignment.  The Veteran walked with an antalgic gait.  Range of motion testing revealed bilateral knee flexion to 70 degrees and extension to 0 degrees.  There was no objective evidence of pain noted at rest or during active range of motion and no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination or after repetitive use.  Stability tested revealed normal medial and lateral collateral ligaments, as well as normal anterior and posterior cruciate ligaments.  McMurray's test was normal.  There was no ankylosis of the knee joints.  A diagnosis of mild bilateral knee patellofemoral pain syndrome was rendered.




Analysis

Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent disability rating is warranted for both her right knee and left knee disabilities from the effective date of service connection to the present.  The preponderance of the evidence shows that the Veteran's right knee and left knee symptomatology is most significant for pain; stiffness; tenderness; weakness; swelling; fatigue; flare-ups; flexion no less than 70 degrees; and extension no more than 5 degrees.  

As noted above, the Veteran has demonstrated at worst, flexion no less than 70 degrees and extension no more than 5 degrees (according to the definition of showing a lack of full knee extension, such loss is designated by use of "minus."  See July 2007 VA examination report, page 4.  Therefore, the examiner's notation of "extension is -5 degrees" must be interpreted as a showing of a lack of 5 degrees of full extension).  As for painful limitation of motion demonstrated on examination, the worst was end range pain noted at 115 degrees of flexion and 5 degrees of extension on examination in July 2007 as no change in range of motion was demonstrated on repetitive motion.  Thus, the Veteran has never demonstrated compensable limitation of motion under Diagnostic Codes 5260 and 5261.  The Board recognizes that in the June 2011 Joint Motion for Remand, the parties observed that in the Board's prior September 2010 decision, the Board noted that the "March 2006 physical showed that the Veteran had full, if painful, range of motion in both knees . . . ."  (Emphasis added).  The parties maintained that the Board should consider "whether pain throughout the Appellant's range of motion entitles her to a higher rating for limitation of motion for the period beginning March 2006."  The Board's prior suggested characterization that the Veteran demonstrated full painful range of motion on examination in March 2006 is erroneous.  Nowhere in the March 2006 private examination report does the examiner make a finding that the Veteran demonstrated pain throughout the entire range of motion.  Thus, "pain throughout the range of motion" is not a clinical finding for consideration.  Moreover, the Board notes as a practical matter that "pain throughout the range of motion" that does not result in additional functional loss would not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50% disability rating under DC 5261 and a 30% disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20% and 30% respectively.).

The Board, however, must give consideration to any additional limitations caused by such things as pain or excess fatigability when determining the level of functional loss due to the Veteran's bilateral knee disabilities.  See DeLuca, 8 Vet. App. 202.  In this case, the Veteran has consistently reported experiencing pain and flare-ups of pain, and fatigue with physical activity, navigating stairs, and prolonged walking, sitting, or standing; she has also indicated experiencing increased symptomatology with inclement weather.  She has been noted to wear bilateral knee braces during the pendency of her appeal.  Moreover, the April 2005 VA examiner noted additional limitations due to her lower extremities symptomatology with navigating stairs, walking, running long distances, and prolonged standing.  She was also noted to have pain following repetitive range of motion testing during the July 2007 VA examination.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the overall functional impairment associated with the Veteran's knees more nearly approximated a 10 percent rating, and no more, for each knee prior to July 10, 2007.

Beginning July 10, 2007, again, the Board recognizes that the Veteran has only demonstrated, at worst, loss of motion on flexion to 70 degrees and on extension to 5 degrees, which is noncompensable under Diagnostic Codes 5260 and 5261, respectively.  In regard to the latter, however, the Board observes that the criteria for a noncompensable evaluation is met under Diagnostic Code 5261 ("Extension limited to 5 degrees... 0").  In such a case Diagnostic Code 5003  provides that the Veteran shall be awarded a 10 percent rating for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The objective findings have confirmed painful limitation of motion.  The Veteran is in receipt of 10 percent ratings for each knee for this period. Thus, the question for consideration is whether a rating in excess of 10 percent is warranted on the basis of additional functional impairment under DeLuca.  As discussed above, significantly, the Veteran's description of the functional impairment associated with her knees has generally been consistent throughout the appeal period.  The objective findings reported on the 2005, 2006, 2007, and 2009 examinations have generally been consistent.  The difference in a mere 5 degrees demonstrated on one exam does not rise to the level of showing overall impairment that more nearly approximates a 20 percent rating.  Given the Veteran's reports and the objective findings have been generally consistent throughout the appeal period, there is simply no basis in fact in finding that the level of impairment associated with the knees for the period beginning July 10, 2007 is significantly greater than the earlier period such that a higher rating should be awarded.  A higher rating cannot be based on speculation.  Thus, the painful limitation of motion and additional functional impairment including during flare-ups meets the impairment contemplated with a 10 percent rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a 20 percent rating.  

The Board has considered whether higher disability ratings may be assigned under other relevant diagnostic codes.  Diagnostic Code 5256, ankylosis, is not applicable in this case, as there is no evidence of ankylosis of the left or right knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Indeed, the Veteran has displayed an ability to flex and extend both knees as noted above.  Therefore, a higher disability rating under Diagnostic Code 5256 is not for consideration.  

Separate or higher ratings under Diagnostic Code 5257 for knee impairment with recurrent subluxation or lateral instability are also not warranted based on the evidence of record.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the Veteran reported for the first time at the December 2009 VA examination that her knees give way, medical evidence of record is negative for objective evidence of lateral instability or subluxation in either knee.  The Veteran is competent to report on symptoms and credible to the extent that she may sincerely believe she has true subluxation or lateral instability of the knee.  Her competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  The VA examiners have the expertise to distinguish between weakness and true subluxation/lateral instability of the knee.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  As there is no indication of recurrent subluxation or lateral instability, separate ratings under Diagnostic Code 5257 are not warranted.

In considering the applicability of other diagnostic codes, the Board notes that Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.  In this regard, the Board finds that separate ratings would not be warranted under Diagnostic Code 5258 because there is no history of a meniscus tear or surgery in either knee during the time periods on appeal.  Also, while the Veteran complained for the first time at the December 2009 VA examination that she experienced locking of the knees, the medical evidence of record does not show that there are dislocations with frequent episodes of locking and effusion into the joints.  
Again, the Veteran is competent to report on symptoms and credible to the extent that she may sincerely believe she has true locking of the knee.  Her competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to whether true locking of the knee is present.  A separate rating for removal of the semilunar cartilage under Diagnostic 5259 is also not warranted, as there is no evidence that the Veteran underwent surgery on either knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

Additionally, the Board has considered whether any of the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability ratings that have been assigned and upheld herein for the Veteran's bilateral knee disabilities contemplate the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disabilities that is not contemplated by the schedular criteria.  Indeed, higher ratings are available for the claimed disabilities, but the Veteran's symptomatology with respect to these disorders simply did not meet the criteria for higher ratings for any of the time periods on appeal.  The Veteran has not described any exceptional or unusual features or symptoms of the disabilities.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the preponderance of the evidence shows that 10 percent disability ratings, but no higher, is warranted for the Veteran's right and left knee disabilities from the effective date of service connection to the present.  As there appears to be no identifiable period on appeal during which the disability manifested symptoms meriting disability ratings in excess of what has already been assigned and upheld herein, staged ratings are not warranted.  See Fenderson and Hart, 21 Vet. App. 505.  

ORDER

Entitlement to a 10 percent disability rating, but no higher, for a right knee disability prior to July 10, 2007, is granted subject to the laws and regulations governing monetary awards.

Entitlement to a disability rating in excess of 10 percent for a right knee disability from July 10, 2007, is denied.

Entitlement to a 10 percent disability rating, but no higher, for a left knee disability prior to July 10, 2007, is granted subject to the laws and regulations governing monetary awards.

Entitlement to a disability rating in excess of 10 percent for a left knee disability from July 10, 2007, is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


